Citation Nr: 1747938	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  06-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for otitis media, right ear.  

(The issue of entitlement to service connection for Meniere's disease will be addressed in a separate concurrently issued Board decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, continued its previous denial of service connection for otitis media, right ear, because the evidence submitted was not new and material.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified before Veterans Law Judge (VLJ) Milo Hawley in August 2009.  In July 2014, the Veteran testified before VLJ Eric Leboff.  Transcripts of the hearings have been reviewed and associated with the claims file.  

This matter was before the Board in September 2009, at which time it was remanded to obtain records from the Social Security Administration (SSA).  

This matter was subsequently before the Board in November 2014, at which time it was reopened and remanded for additional evidentiary development, including to obtain a VA examination by an Ears, Nose, and Throat (ENT) specialist.  

This matter was again before the Board in May 2016, at which time it was remanded to obtain a VA examination by an ENT, outstanding treatment records, and issuance of a Supplemental Statement of the Case (SSOC).  

The Board notes that in August 2015 the Veteran filed a notice of disagreement (NOD) with a September 2014 rating decision for the issue of entitlement to service connection for a left ankle disability.  In June 2015 he submitted an NOD with a February 2015 rating decision, which denied higher ratings for pes planus and sinusitis.  The NOD's were acknowledged by the RO in July and November 2015 and have yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, these issues are not before the Board at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In the May 2016 remand instructions, the Board directed the RO to schedule the Veteran for a VA examination with an ENT physician to determine the current nature and etiology of any otitis media disability.  Although a VA examination was performed in May 2016 with regard to Meniere's disease, the examiner failed to render an opinion pertaining to the Veteran's claim of service connection for otitis media, right ear.  Furthermore, the AOJ failed to readjudicate the issue and issue a supplemental statement of the case (SSOC).  

Accordingly, this issue is remanded in order to obtain a VA examination by an ENT physician to determine the nature and etiology of any otitis media, right ear, disability.   

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination by an otolaryngologist, or Ears, Nose, and Throat (ENT) physician, who has not previously provided an opinion in this case, to determine the nature and etiology of any right ear otitis media disability.  The claims folder, including this remand, must be reviewed by the specialist and such review should be noted in the medical opinion.  

The examiner is to respond to the following questions:

a.  At any time during the pertinent claim period (from June 2007), has the Veteran had an otitis media disability in his right ear?

i.  If so, is it at least as likely as not (probability of at least 50 percent) that the Veteran's otitis media of the right ear is caused by his service connected disabilities of fractured nose, bacterial rhinitis, and/or sinusitis?  

ii.  Is it at least as likely as not (probability of at least 50 percent) that his otitis media of the right ear has been aggravated (permanently worsened beyond its natural progression) as a result of his service connected disabilities of fractured nose, bacterial rhinitis, and/or sinusitis?

If aggravation is found, is there medical evidence that shows a baseline of the Veteran's right ear otitis mediaprior to aggravation?

iii.  If the Veteran has a current right ear otitis media, and it is not caused or aggravated by his fractured nose, bacterial rhinitis, and/or sinusitis, then is it at least as likely as not (probability of at least 50 percent) that the otitis media, right ear, had its onset and/or is otherwise related to his period of active service?

iv.  If the Veteran has a current right ear otitis media, and service connection is subsequently found for the his pending claim of Meniere's disease, is it at least as likely as not (probability of at least 50 percent) that the Veteran's otitis media, right ear, is caused by his Meniere's disease?

v.  If the Veteran has a current right ear otitis media and service connection is subsequently found for the Veteran's pending claim of Meniere's disease, is it at least as likely as not (probability of at least 50 percent) that the Veteran's otitis media, right ear, has been aggravated (permanently worsened beyond its natural progression) as a result of his Meniere's disease?

If aggravation is found, is there medical evidence that shows a baseline of the Veteran's otitis media, right ear, prior to aggravation.
      
The examiner must provide a comprehensive rational for each opinion provided.  Specifically, the examiner must discuss the Veteran's history of right ear pain and diagnosis of otitis media in the military, complaints of right ear pain in January 1971, right ear pain noted in the March 1971 VA examination, his statements indicating that he has self-treated his otitis media with peroxide since service, and his assessment of otalgia, referred, in July 2007.  See 01/19/1971, VBMS, Medical Treatment Record- Government Facility; 01/19/1971, VBMS, STR-Medical, p. 23; 03/08/1971, VBMS, VA Examination; 12/20/2007, VBMS, VA 21-4138 Statement in Support of Claim; 12/20/2007, VBMS, Medical Treatment Record-Non-Government Facility.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

	(CONTINUED ON NEXT PAGE)

















The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





    __________________________                        _________________________
      MILO H. HAWLEY				     JAMES L. MARCH
         Veterans Law Judge                                            Veterans Law Judge
      Board of Veterans' Appeals                                 Board of Veterans' Appeals



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




